Exhibit 10.7

 

LOGO [g562293page29.jpg]

January 26, 2011

Dr. Chris M. Ireland, Dean

University of Utah College of Pharmacy

30 South 2000 East, Room 201

Salt Lake City, Utah 84112-5820

Dear Dr. Ireland:

In follow-up to your letter dated January 12, 2011, I am pleased to inform you
that the Lipocine Board of Directors has extended the expiration date of the
Lipocine Stock Purchase Warrant which was issued to the University of Utah on
December 29, 2003, with an expiration date of December 31, 2010. The Warrant is
for 70,000 shares of Lipocine Series B Common Stock and has been extended for a
period of five years.

A copy of the Warrant Agreement is attached. Section 2, “Term,” is hereby
amended to the following: “The purchase right represented by this Warrant is
exercisable only during the period commencing upon the date hereof and ending on
December 31, 2015.” Section 15, “Expiration” is hereby amended to the following:
“The right to exercise this Warrant shall expire at 5:00 P.M. Mountain Time, on
December 31st, 2015.”

We are pleased to extend this warrant for the future benefit of the College of
Pharmacy and the Department of Pharmaceutics and Pharmaceutical Chemistry. We
look forward to the University receiving the financial benefit of the Warrant as
Lipocine becomes profitable.

Sincerely,

/s/ Mahesh V. Patel

Mahesh V. Patel

President & CEO

cc: Ryan Boyack, Director of Development



--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, THEY HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT AND NOT
WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. THEY
MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR HYPOTHECATED UNLESS THERE IS AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT COVERING SUCH SECURITIES, THE
SALE IS MADE IN ACCORDANCE WITH RULE 144 UNDER THE ACT, OR THE COMPANY RECEIVES
AN OPINION OF COUNSEL FOR THE HOLDER OF THESE SECURITIES REASONABLY SATISFACTORY
TO THE COMPANY, STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS
EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.

LIPOCINE INC.

SERIES B COMMON STOCK PURCHASE WARRANT

THIS CERTIFIES THAT, for value received, the University of Utah for College of
Pharmacy Dean’s Office, and Department of Pharmaceutics and Pharmaceutical
Chemistry (the “University”) is entitled to purchase Seventy Thousand
(70,000) shares of Series B Common Stock (“Warrant Shares”) of Lipocine Inc., a
Delaware corporation (the “Company”), at the Warrant Price (as defined in
subsection 1(i) below), subject to adjustments and all other terms and
conditions set forth in this Warrant.

1. Definitions. As used herein, the following terms, unless the context
otherwise requires, shall have the following meanings:

(a) “Act” shall mean the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.

(b) “Commission” shall mean the Securities and Exchange Commission, or any other
federal agency at the time administering the Act.

(c) “Company” shall mean Lipocine Inc., a Delaware Corporation, and any
corporation which shall succeed to or assume the obligations of Lipocine Inc.,
under this Warrant.

(d) “Date of Grant” shall mean December 29th, 2003.

(e) “Exercise Date” shall mean the effective date of the delivery of the Notice
of Exercise pursuant to Sections 3 and 10 below.



--------------------------------------------------------------------------------

(f) “Holder” shall mean the University or any other person or entity who shall
at the time be the registered holder of this Warrant.

(g) “Series B Common Stock” shall mean shares of the Company’s presently or
subsequently authorized Series B Common Stock, and any stock into which such
Series B Common Stock may hereafter be exchanged.

(h) “Shares” shall mean shares of the Company’s Series B Common Stock, as
described in the Company’s charter documents.

(i) “Warrant Price” shall mean $3.57 per share, as equitably adjusted up or down
pursuant to Section 5 below.

2. Term. The purchase right represented by this Warrant is exercisable only
during the period commencing upon the date hereof and ending on December 31st,
2010.

3. Exercise of Warrant.

(a) Exercise. This Warrant may be exercised, in whole or in part, by the Holder
hereof by surrender of this Warrant, with the form of subscription at the end
hereof duly executed by the Holder, to the Company at its principal office,
accompanied by payment in cash or by certified or official bank check payable to
the order of the Company.

(b) Right to Convert Warrant. Notwithstanding the payment provisions of
subsection 3(a) hereof:

(i) The Holder shall have the right (the “Conversion Right”) to require the
Company to convert this Warrant, in whole or in part, at any time into shares of
Series B Common Stock as provided for in this subsection (b). At the sole option
of the Holder, upon exercise of the Conversion Right, the Company shall deliver
to the Holder (without payment by the holder of any Warrant Price) that number
of shares of Series B Common Stock equal to the quotient obtained by dividing
(x) the value of the Warrant at the time the Conversion Right is exercised
(determined by subtracting the product of the Warrant Price and the number of
Warrant Shares then issuable upon exercise of this Warrant in effect immediately
prior to the exercise of the Conversion Right from the product of the Fair
Market Value (as defined below) and the number of Warrant Shares immediately
prior to the exercise of the Conversion Right) by (y) the Fair Market Value of
one share of Series B Common Stock immediately prior to the exercise of the
Conversion Right.

(ii) The Conversion Right may be exercised by the Holder, at any time, or from
time to time, on any business day by delivering a written notice (the
“Conversion Notice”) to the Company exercising the Conversion Right and
specifying (i) the total number of Warrant Shares the Holder will purchase
pursuant to such conversion and (ii) a place and date not less than one nor more
than 20 business days from the date of the Conversion Notice for the closing of
such purchase.



--------------------------------------------------------------------------------

(iii) Fair Market Value of a share of Series B Common Stock as of a particular
date (the “Determination Date”) shall mean:

(1) If the Company’s Series B Common Stock is traded on an exchange or is quoted
on the Nasdaq National Market, then the closing or last sale price,
respectively, reported for the last business day immediately preceding the
Determination Date.

(2) If the Company’s Series B Common Stock is not traded on an exchange or on
the Nasdaq National Market, then as determined in good faith by the Company’s
Board of Directors upon review of relevant factors.

(c) Delivery of Certificate. In the event of any exercise of the purchase right
represented by this Warrant, certificates for the Warrant Shares so purchased
shall be delivered to the Holder within thirty (30) days of delivery of the
notice of exercise (the “Notice of Exercise”) in the form of Exhibit A attached
hereto and, unless this Warrant has been fully exercised or has expired, a new
warrant representing the portion of the Warrant Shares with respect to which
this Warrant shall not then have been exercised shall also be issued to the
Holder within such thirty (30) day period.

(d) No Fractional Shares. No fractional shares shall be issued in connection
with any exercise hereunder, but in lieu of such fractional shares the Company
shall make a cash payment therefor upon the basis of the Fair Market Value of a
share of Series B Common Stock as of the Exercise Date.

(e) Company’s Representations.

(i) All Warrant Shares which may be issued upon the exercise of the purchase
right represented by this Warrant shall, upon issuance, be duly authorized,
validly issued, fully paid and nonassessable, and free of any liens and
encumbrances except for restrictions on transfer provided for herein or under
applicable federal and state securities laws. During the period within which the
purchase right represented by this Warrant may be exercised, the Company shall
at all times have authorized, and reserved for the purpose of issuance upon
exercise of the purchase right represented by this Warrant, a sufficient number
of Warrant Shares to provide for the exercise of the purchase right represented
by this Warrant;

(ii) This Warrant has been duly authorized and executed by the Company and is a
valid and binding obligation of the Company enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws of general application affecting the enforcement of creditors’
rights;

(iii) The execution and delivery of this Warrant are not, and the issuance of
the Warrant Shares upon exercise of this Warrant in accordance with the terms
hereof will not be inconsistent with the Company’s Certificate of Incorporation
or Bylaws, as amended, do not and will not contravene any law, governmental rule
or regulation, judgment or order applicable to the Company, and do not and will
not conflict with or contravene any provision of, or constitute a material
default under, any material indenture, mortgage, contract or other



--------------------------------------------------------------------------------

instrument of which the Company is a party or by which it is bound or require
the consent or approval of, the giving of notice to, the registration or filing
with or the taking of any action in respect of or by, any federal, state or
local government authority or agency (other than such consents, approvals,
notices, actions, filings, etc., as have already been obtained or made, as the
case may be).

4. Sale or Exchange of Company or Assets. If, prior to the issuance of Shares
under this Warrant the Company sells or exchanges all or substantially all of
its assets, or the Shares of the Company are sold exchanged, then Holder at its
option may receive, in lieu of the stock otherwise issuable hereunder, such
money or property it would have been entitled to receive if this Warrant had
been exercised prior to such sale or exchange.

5. Adjustment of Warrant Price and Number of Warrant Shares. The number of
securities issuable upon the exercise of this Warrant and the Warrant Price
shall be subject to adjustment from time to time upon the occurrence of certain
events, as follows:

(a) Adjustment for Dividends in Stock. In case at any time or from time to time
the holders of the Series B Common Stock of the Company (or any shares of stock
or other securities at the time receivable upon the exercise of this Warrant)
shall have received or, on or after the record date fixed for the determination
of eligible stockholders, shall have become entitled to receive, without payment
therefor, other or additional stock of the Company by way of dividend then, and
in each case, the Holder of this Warrant shall, upon the exercise hereof, be
entitled to receive, in addition to the number of Warrant Shares receivable
thereupon, and without payment of any additional consideration therefor, the
amount of such other or additional stock of the Company which such Holder would
hold on the date of such exercise had it been the holder of record of Warrant
Shares on the date hereof and had thereafter, during the period from the date
hereof to and including the date of such exercise, retained such shares and/or
all other additional stock receivable by it as aforesaid during such period,
giving effect to all adjustments called for during such period by subparagraphs
(b) and (c) of this Paragraph 5.

(b) Adjustment for Reclassification or Reorganization. In case of any
reclassification or change of the outstanding securities of the Company or of
any reorganization of the Company, then and in each such case the Holder of this
Warrant, upon the exercise hereof at any time after the consummation of such
reclassification, change, or reorganization, shall be entitled to receive, in
lieu of or in addition to the stock or other securities and property receivable
upon the exercise hereof prior to such consummation, the stock or other
securities to which such Holder would have been entitled upon such consummation
if such Holder had exercised this Warrant immediately prior thereto, all subject
to further adjustment as provided in subparagraphs (a) and (c); in each such
case, the terms of this Paragraph 5 shall be applicable to the shares of stock
or other securities and property receivable upon the exercise of this Warrant
after such consummation.

(c) Stock Splits and Reverse Stock Splits. If the Company shall subdivide its
outstanding shares of Series B Common Stock into a greater number of shares, the
Warrant Price in effect immediately prior to such subdivision shall thereby be
proportionately reduced and the number of Warrant Shares receivable upon
exercise of this Warrant shall thereby be



--------------------------------------------------------------------------------

proportionately increased; and, conversely, if the outstanding number of shares
of Series B Common Stock shall be combined into a smaller number of shares, the
Warrant Price in effect immediately prior to such combination shall thereby be
proportionately increased and the number of Warrant Shares receivable upon
exercise of the Warrant shall be proportionately decreased.

6. Notices of Record Date, Etc. In the event of (a) any taking by the Company of
a record of the holders of any class of securities for the purpose of
determining the holders thereof who are entitled to receive any dividend or
other distribution (the “Distribution”) or (b) any capital reorganization or
reclassification of the stated capital of the Company or any consolidation or
merger of the Company with any other corporation or corporations (other than a
wholly-owned subsidiary), or the sale or distribution of all or substantially
all of the Company’s property and assets (the “Reorganization Event”), the
Company will mail or cause to be mailed to the Holder a notice specifying
(i) the date of any such Distribution stating the amount and character of such
Distribution, (ii) the date on which any such Reorganization Event is expected
to become effective, and (iii) the time, if any, that is to be fixed as to when
the holders of record of the Company’s securities shall be entitled to exchange
their shares of the Company’s securities for securities or other property
deliverable upon such Reorganization Event. Such notice shall be mailed at least
thirty (30) days prior to the date therein specified.

7. Compliance with Act; Transferability and Negotiability of Warrant;
Disposition of Shares.

(a) Compliance with Act. The Holder, by acceptance hereof, agrees that this
Warrant and the Warrant Shares to be issued upon the exercise hereof are being
acquired solely for its own account and not as a nominee for any other party and
not with a view toward the resale or distribution thereof and that it will not
offer, sell or otherwise dispose of this Warrant or any Warrant Shares to be
issued upon the exercise hereof except under circumstances which will not result
in a violation of the Act. Upon the exercise of this Warrant, the Holder shall
confirm in writing, in a form satisfactory to the Company, that the Warrant
Shares so issued are being acquired solely for its own account and not as a
nominee for any other party and not with a view toward resale or distribution
thereof in violation of the Act. This Warrant and the Warrant Shares to be
issued upon the exercise hereof (unless registered under the Act and unless, in
the case of the Warrant Shares, such Shares may thereupon be sold pursuant to
Commission Rule 144(k)) shall be imprinted with a legend in substantially the
following form:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR
HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT
COVERING SUCH SECURITIES, THE SALE IS MADE IN ACCORDANCE WITH RULE 144 UNDER THE
ACT, OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER OF THESE
SECURITIES REASONABLY SATISFACTORY TO THE COMPANY, STATING THAT SUCH SALE,
TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.



--------------------------------------------------------------------------------

In addition, this Warrant and the Warrant Shares to be issued upon the exercise
hereof shall bear any legends required by the securities laws of any applicable
states.

(b) Transferability and Negotiability of Warrant. This Warrant may not be
transferred or assigned in whole or in part without compliance with all
applicable federal and state securities laws by the transferor and the
transferee (including the delivery of investment representation letters and
legal opinions reasonably satisfactory to the Company, if requested by the
Company and the transfer is to a person other than a general partner of the
initial Holder). Subject to the provisions of this Warrant with respect to
compliance with the Act, title to this Warrant may be transferred by endorsement
and delivery. The Company shall act promptly to record transfers of this Warrant
on its books, but the Company may treat the registered holder of this Warrant as
the absolute owner of this Warrant for all purposes, notwithstanding any notice
to the contrary.

(c) Disposition of Warrant Shares. With respect to any offer, sale, transfer or
other disposition of any Warrant Shares acquired pursuant to the exercise of
this Warrant prior to registration of such Warrant Shares, the Holder and each
subsequent holder of this Warrant agrees to give written notice to the Company
prior thereto, describing briefly the manner thereof, together with a written
opinion of legal counsel for such holder, reasonably satisfactory to the Company
and its legal counsel, if requested by the Company, to the effect that such
offer, sale or other disposition may be effected without registration or
qualification (under the Act or any other federal or state securities laws) of
such Warrant Shares and indicating whether or not under the Act, certificates
for such Warrant Shares to be sold or otherwise disposed of require any
restrictive legend as to the applicable restrictions on transferability in order
to ensure compliance with the Act. Promptly upon receiving such written notice
and reasonably satisfactory opinion, if so requested, the Company, as promptly
as practicable, shall notify such holder that such holder may sell or otherwise
dispose of such Warrant Shares, all in accordance with the terms of the notice
delivered to the Company. If a determination has been made pursuant to this
subsection (c) that the opinion of legal counsel for the holder is not
reasonably satisfactory to the Company and its legal counsel, the Company shall
so notify the holder promptly after such determination has been made.
Notwithstanding the foregoing, such Warrant Shares may be offered, sold or
otherwise disposed of in accordance with Rule 144, provided that the Company
shall have been furnished with such information as the Company may reasonably
request to provide a reasonable assurance that the provisions of Rule 144 have
been satisfied. Each certificate representing the Warrant Shares thus
transferred (except a transfer pursuant to Rule 144(k) or an effective
registration statement) shall bear a restrictive legend as to the applicable
restrictions on transferability in order to ensure compliance with the Act,
unless in the aforesaid opinion of legal counsel for the holder, such legend is
not required in order to ensure compliance with the Act. The Company may issue
stop transfer instructions to its transfer agent in connection with such
restrictions.



--------------------------------------------------------------------------------

8. Rights of Shareholders. No Holder shall be entitled to vote or receive
dividends or be deemed the holder of Warrant Shares or any other securities of
the Company which may at any time be issuable on the exercise of this Warrant
for any purpose, nor shall anything contained herein be construed to confer upon
the Holder, as such, any of the rights of a shareholder of the Company or any
right to vote for the election of directors or upon any matter submitted to
shareholders at any meeting thereof, or to give or withhold consent to any
corporate action (whether upon any recapitalization, issuance of stock,
reclassification of stock, consolidation, merger, transfer of assets or
otherwise) or to receive notice of meetings, or to receive dividends or
subscription rights or otherwise until this Warrant shall have been exercised
and the Warrant Shares issuable upon exercise hereof shall have become
deliverable, as provided herein.

9. Replacement of Warrants. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and amount to the Company or, in the case of
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor.

10. Exchange of Warrant. Subject to the other provisions of this Warrant, on
surrender of this Warrant for exchange, properly endorsed and subject to the
provisions of this Warrant with respect to compliance with the Act, the Company
at its expense shall issue to or on the order of the Holder a new warrant or
warrants of like tenor, in the name of the Holder or as the Holder (on payment
by the Holder of any applicable transfer taxes) may direct, for the number of
Shares issuable upon exercise thereof.

11. Notices. All notices and other communications from the Company to the
Holder, or vice versa, shall be deemed delivered and effective when given
personally or three days after being mailed by first-class registered or
certified mail, postage prepaid, at such address as may have been furnished to
the Company or the Holder, as the case may be, in writing by the Company or such
Holder from time to time.

12. Waiver. This Warrant and any term hereof may be changed, waived, discharged
or terminated only by an instrument in writing signed by the party against which
enforcement of such change, waiver, discharge or termination is sought.

13. Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of Delaware.

14. Titles and Subtitles; Forms of Pronouns. The titles of the Sections and
Subsections of this Warrant are for convenience only and are not to be
considered in construing this Warrant. All pronouns used in this Warrant shall
be deemed to include masculine, feminine and neuter forms.

15. Expiration. The right to exercise this Warrant shall expire at 5:00 P.M.
California time, on December 31st 2010.

[Rest of page intentionally left blank]



--------------------------------------------------------------------------------

Dated: December 23rd, 2003            

 

Lipocine Inc. By:   /s/ Mahesh V. Patel  

350 W 800 N, Suite 314

Salt Lake City, UT 84103

Title: President & CEO